Name: 2000/254/EC: Commission Decision of 20 March 2000 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from third countries in respect of Argentina (notified under document number C(2000) 703) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  agricultural policy;  cooperation policy;  trade;  health
 Date Published: 2000-03-29

 Avis juridique important|32000D02542000/254/EC: Commission Decision of 20 March 2000 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from third countries in respect of Argentina (notified under document number C(2000) 703) (Text with EEA relevance) Official Journal L 078 , 29/03/2000 P. 0033 - 0034Commission Decisionof 20 March 2000amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from third countries in respect of Argentina(notified under document number C(2000) 703)(Text with EEA relevance)(2000/254/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultry meat(1), as last amended by Directive 1999/89/EC(2), and in particular Articles 11 and 12 thereof;Whereas:(1) Commission Decision 94/984/EC(3), as last amended by Decision 1999/549/EC(4), established the animal health conditions and the veterinary certificates for imports of fresh poultry meat from certain third countries. Two different certificates, model A and model B are laid down. Their use depends on the Newcastle disease situation in the country concerned.(2) Argentina is listed in Annex I to Decision 94/984/EC as a third country which is allowed to use the model B certificate laid down in Annex II to that Decision.(3) An inspection in July 1998 was carried out by the Commission services in Argentina to review the Newcastle disease situation and additional information has been received from that country.(4) It appears, in accordance with the results of that inspection and the submitted information, that the Newcastle disease situation in Argentina has improved.(5) Argentina can comply with the requirements of the model A certificate laid down in Annex II to Decision 94/984/EC.(6) This Decision shall apply for fresh poultry meat certified as from 1 April 2000.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Annex I to Decision 94/984/EC the line">TABLE>" is replaced by:">TABLE>"Article 2This Decision shall apply for fresh poultry meat certified as from 1 April 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 March 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 35.(2) OJ L 300, 23.11.1999, p. 17.(3) OJ L 378, 21.12.1994, p. 11.(4) OJ L 209, 7.8.1999, p. 36.